Citation Nr: 1510598	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lung disorder, to include asbestosis or COPD as due to either herbicide or asbestos exposure.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for calluses of the right foot.  

8.  Entitlement to service connection for calluses of the left foot.  
REPRESENTATION

Veteran represented by:	Jeffrey N. Brown, Esq.


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1967, including service within the Republic of Vietnam from September 1965 to September 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and June 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and Waco, Texas, respectively.  The RO in Los Angeles certified the case to the Board on appeal.  

The Board notes that the Veteran's appeal originally included a claim for service connection for a heart disorder.  Before the matter was certified to the Board, however, in an October 2011 rating decision, the RO granted service connection with a 100 percent initial evaluation, effective February 20, 2008.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's October 2011 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and the Virtual VA paperless processing system.  The Board has reviewed all relevant documents in VBMS and Virtual VA.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

On September 25, 2014, prior to the promulgation of a decision in the appeal, the VA received notification from the Veteran that he wished to withdraw the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for posttraumatic stress disorder and a lung disorder, and the issues of entitlement to service connection for hearing loss, tinnitus, a skin disorder, hypertension, and calluses of the right and left feet.  


CONCLUSION OF LAW

The criteria for withdrawal have been met, and the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for posttraumatic stress disorder and a lung disorder, and the issues of entitlement to service connection for hearing loss, tinnitus, a skin disorder, hypertension, and calluses of the right and left feet, are dismissed.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).  

In a September 2013 written Report of General Information, an RO employee indicated that via a phone call, the Veteran had requested to withdraw the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for posttraumatic stress disorder and a lung disorder, and the issues of entitlement to service connection for hearing loss, tinnitus, a skin disorder, hypertension, and calluses of the right and left feet.  That oral statement, when transcribed, became a "writing" and is sufficient to withdraw the claims as requested.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD is dismissed.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disorder is dismissed.  

The issue of entitlement to service connection for hearing loss is dismissed.  

The issue of entitlement to service connection for tinnitus is dismissed.  

The issue of entitlement to service connection for a skin disorder is dismissed.  

The issue of entitlement to service connection for hypertension is dismissed.  

The issue of entitlement to service connection for calluses of the right foot is dismissed.  

The issue of entitlement to service connection for calluses of the left foot is dismissed.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


